OVERTON, Justice.
These consolidated petitions seek review of Love v. State, 569 So.2d 1374 (Fla. 5th DCA 1990); Green v. State, 570 So.2d 1014 (Fla. 5th DCA 1990); and Howard v. State, 571 So.2d 507 (Fla. 5th DCA 1990), in which the Fifth District affirmed the respective trial courts’ assessment of legal constraint points for each offense committed while under legal constraint. In each case, the Fifth District certified the following question as being of great public importance:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
Love, 569 So.2d at 1374; Green, 570 So.2d at 1015; Howard, 571 So.2d at 507. We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution, and answer the question in the negative in accordance with our decision in Flowers v. State, 586 So.2d 1058 (Fla.1991), holding that legal constraint points may be assessed only once. We quash the decisions of the district court and remand these cases for recalculation of the legal constraint points.
It is so ordered.
SHAW, C.J., and McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.